                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 17-62160-CIV-SELTZER
                                 (CONSENT CASE)

CORNELIUS ROBERT CARUSO,

              Plaintiff,

v.

TITAN LIST AND MAILING
SERVICES, INC., and JOAN PIANTADOSI,

              Defendants.
                                                 /

                                         ORDER

       THIS CAUSE is before the Court upon Plaintiff’s Verified Motion for Attorney’s

Fees and to Tax Additional Costs [DE 125] and Defendant’s Motion to Reduce

Attorney’s Fees [DE 129]. Following a jury verdict in favor of Plaintiff, the Court entered

a Final Judgment [DE 89] in favor of Plaintiff, Cornelius Robert Caruso, and against

Defendants, Titan List and Mailing Services, Inc. and Joan Piantadosi, on Caruso’s

claims for overtime compensation under the Fair Labor Standards Act (“FLSA”). Caruso

seeks an award of attorney’s fees in the amount of $147,107 and additional costs in the

amount of $2,269.1

       The FLSA mandates an award of attorney’s fees to a prevailing party pursuant to

29 U.S.C. § 216(b), which provides that “[t]he court . . . shall in addition to any judgment

awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the

defendant, and costs of the action.” Defendants do not dispute Caruso’s entitlement to

attorney’s fees and costs but have filed a Motion to Reduce Attorney’s Fees [DE 129],

arguing that the fees requested are unreasonably high given the relatively



1.
  The Court previously entered a Judgment [DE 108] for costs in the amount of $5,043.85
against Defendants.
uncomplicated nature of the issues presented at trial. Defendants ask the Court to

make an across-the-board 30% reduction to the amount of attorney’s fees requested.

       The Court is mindful of the admonition that “[i]n awarding attorney’s fees, ‘[c]ourts

are not authorized to be generous with the money of others, and it is as much the duty

of courts to see that excessive fees and expenses are not awarded as it is to see that

an adequate amount is awarded.’” Roldan v. Pure Air Solutions, Inc., 2010 WL 410571,

at *3 (S.D. Fla. Jan. 29, 2010) (quoting ACLU of Georgia v. Barnes, 168 F.3d 423, 428

(11th Cir. 1999)). The Court, therefore, has conducted an independent analysis of the

fee request and exercised independent judgment as to the appropriate fee award.

       To calculate a reasonable attorney’s fee,2 the Court must utilize the “lodestar”

method. See Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d 1292 (11th

Cir. 1988). In computing the lodestar, the first step is to determine the reasonable

hourly rate. A “reasonable hourly rate” has been defined as “the prevailing market rate

in the relevant legal community for similar services by lawyers of reasonably

comparable skills, experience and reputation.” Loranger v. Stierheim, 10 F.3d 776, 781

(11th Cir. 1994) (quoting Norman, 836 F.2d at 1299). A court is deemed an expert on

2
  Neither Plaintiff nor Defendants have requested a hearing, and the Court concludes that
a hearing is not necessary. In Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d
1292 (11th Cir. 1988), this Circuit ruled that a hearing on a fee petition is required only
“where an evidentiary hearing [is] requested, where there [are] disputes of fact, and where
the written record [is] not sufficiently clear to allow the trial court to resolve the disputes of
fact. . . .” Id. at 1303-04. This Circuit has explained that “[a]n evidentiary hearing is
unnecessary for issues about which the district court possesses sufficient expertise: ‘Such
matters might include the reasonableness of the fee, the reasonableness of the hours and
the significance of [the] outcome.’” Thompson v. Pharmacy Corp. of Am., Inc., 334 F.3d
1242, 1245 (11th Cir. 2003) (quoting Norman, 836 F.2d at 1309). The written record here
is sufficiently clear to permit the Court to resolve any fact issues that may exist.




                                                2
the issue of hourly rates and may properly consider “its own knowledge and experience

concerning reasonable and proper fees and may form an independent judgment either

with or without the aid of witnesses as to value.” Loranger, 10 F.3d at 781 (quoting

Norman, 836 F.2d at 1303).

        Throughout this litigation, Caruso was ably represented by attorney Brian L.

Lerner, Jay Kim, and the firm of Kim Vaughan Lerner LLP. Caruso seeks fees for

services rendered by attorney Lerner and by attorney Kim at an hourly rate for each of

$395.    Brian Lerner has submitted billing records and a declaration [DE 125-1] in

support of the claim for attorney’s fees and costs. Lerner has been a member of the

Florida Bar since 1999 and is one of approximately 200 attorneys who are board

certified in Labor & Employment Law by the Florida Bar. Jay Kim has been admitted to

the Florida Bar since 1997, is rated as AV Preeminent by a peer-rated service, and is

the recipient of numerous professional awards and recognitions. Lerner and Kim are

both highly competent, skilled attorneys with extensive experience in employment

litigation. The Court finds that the hourly rate requested is reasonable and consistent

with the South Florida marketplace and is warranted based upon the skill, experience,

and reputation of the attorneys.

        Once the hourly rate is set, the Court must determine the reasonable number of

hours expended in the litigation. The burden is on the fee applicant to establish that the

time for which compensation is sought was reasonably expended in the litigation.

Barnes, 168 F.3d at 428 (quoting Norman, 836 F.2d at 1301). The fee applicant must

provide the court with specific and detailed evidence that will allow it to accurately

determine the amount of fees to be awarded. Id. If the fee applicant fails to exercise




                                            3
required billing judgment, then the court must to do so by reducing the number of hours

and “pruning out those that are excessive, redundant or otherwise unnecessary.” Id.

       Caruso seeks to recover a total of $147,107 in fees: $90,099.50 for Lerner’s

services (228.10 hours); $56,277.50 for Kim’s services (142.50 hours); and $759.50 for

services of a paraprofessional (4.90 hours). “There is nothing inherently unreasonable

about a client having multiple attorneys, and they may all be compensated if they are

not unreasonably doing the same work and are being compensated for the distinct

contribution of each lawyer.” Norman, 836 F.2d at 1302. However, when the presence

of a second attorney does not reflect sound billing judgment, the Court may in its

discretion disallow the requested fees. See Quainoo v. City of Huntsville, 2014 WL

11281203, at *8 (N.D. Ala. June 2, 2014), aff'd sub nom. Quainoo v. City of Huntsville,

Ala., 611 Fed. Appx. 953 (11th Cir. 2015) (disallowing fees for second attorney who

attended but who did not participate in trial).

       The Court has reviewed the billing records in this case in great detail.          In

addition, the case was tried by consent before the undersigned and, thus, the

undersigned is intimately familiar with the scope and extent of this litigation. At trial,

Plaintiff presented three witnesses, including himself and one witness who testified via

deposition, and read a portion of Defendant’s deposition [DE 76, 77, 78]. Defendant

presented two witnesses, Defendant Joan Piantadosi and her husband, John

Flathmann [DE 77, 78]. Plaintiff introduced 13 exhibits at trial [DE 86].

       This was not a complex litigation. According to the billing records [DE 125-1],

attorney Lerner had sole responsibility for this case from its inception through mediation.

He drafted and reviewed all the pleadings, took all the depositions, and attended




                                              4
mediation. Attorney Kim first became involved in the case in June 2018 and thereafter

helped prepare for and attended the trial. At trial, attorney Kim skillfully presented

Plaintiff’s opening statement and cross-examined John Flathmann. Plaintiff had two

attorneys present for all three days of trial, at a cost of $6,000 per day. In addition, the

two attorneys billed an average of $2,000 each for the following day’s trial preparation,

resulting in attorney’s fees of approximately $10,000 per day for the trial. Given the

brevity of the case, the very small number of witnesses and exhibits, and the non-

complexity of the issues, the Court finds the presence of a second attorney at trial to be

unnecessary and not reflective of sound billing judgment.

         The Eleventh Circuit has instructed that “[w]hen a district court finds the number

of hours claimed is unreasonably high, the court has two choices: it may conduct an

hour-by-hour analysis or it may reduce the requested hours with an across-the-board

cut.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008).        Defendants

have moved for a 30% reduction in fees. The Court finds this to be a reasonable

deduction ($44,132) in that it discounts the excessive and redundant fees incurred by

Kim’s presence at trial, but it awards a fair amount of fees for the work that attorney Kim

did perform at trial.

         Plaintiff also seeks an award of $2,269 for additional costs incurred since the

submission of Plaintiff’s Bill of Costs. Defendants have not objected to these costs.

The Court, therefore, determines that the costs were necessarily incurred and should be

taxed.

         For the foregoing reasons, it is hereby




                                              5
      ORDERED AND ADJUDGED that Plaintiff’s Verified Motion for Attorney’s Fees

and to Tax Additional Costs [DE 125] is GRANTED IN PART and DENIED IN PART

and that Defendant’s Motion to Reduce Attorney’s Fees [DE 129] is GRANTED. The

Court awards attorney’s fees in the amount of $102,975 and additional costs in the

amount of $2,269 to Plaintiff Robert Caruso. No pre-judgment interest will be awarded.

Plaintiff’s counsel is directed to submit a Judgment for these amounts to Chambers.

      DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 30th day of

October 2018.




Copies furnished counsel via CM/ECF




                                          6
